 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      INGE T. ANDERSON,
                                                              NO. C17-0891RSL
 9
                            Plaintiff,

10
                     v.                                       ORDER LIMITING DEFENDANT’S
                                                              WITNESSES AND EXHIBITS
11
      SCOTT ALAN ANDERSON,

12
                            Defendant.

13
            This matter comes before the Court on plaintiff’s motion in limine and for sanctions (Dkt.
14
     # 109) and the reserved portion of plaintiff’s emergency motion for injunctive relief (Dkt.
15

16   # 112). In both motions, plaintiff seeks sanctions in the form of an exclusionary order and/or

17   entry of judgment against defendant for his failure to disclose the exhibits and witnesses he
18   intends to present at trial. According to plaintiff, defendant failed to provide a pretrial statement
19
     as required by LCR 16(i) and failed to confer with plaintiff to produce a pretrial order as
20
     required by LCR 16(e) and (k). Defendant has not responded to plaintiff’s requests for sanctions:
21
     he has neither rebutted plaintiff’s assertions that he failed to participate in the mandatory pretrial
22

23   processes nor attempt to justify the alleged failure.1

24
            1
              Defendant substantively responded to plaintiff’s requests for an injunction precluding the
25
     Attorney General from responding to defendant’s Public Record Act request and for a protective order
26   based on alleged cyberstalking conduct. See Dkt. # 118. The Court previously denied plaintiff’s request
     for injunctive relief against a non-party. As for the request for a stalking protection order under the
27
     ORDER LIMITING DEFENDANTS’
28   WITNESSES AND EXHIBITS - 1
 1          A review of plaintiff’s motions and the remainder of the record leads to the conclusion
 2   that the entry of judgment against defendant is too harsh a sanction but that an exclusionary
 3
     order is essential to the fair resolution of this matter. Having failed to produce a pretrial
 4
     statement identifying his trial exhibits and witnesses, defendant is hereby precluded from calling
 5

 6   any witnesses at trial other than the parties. In addition, the only exhibits defendant may utilize at

 7   trial are those listed by plaintiff in her pretrial statement or offered only for impeachment
 8   purposes.
 9

10
            Dated this 20th day of June, 2019.
11

12
                                                    A
                                                    Robert S. Lasnik
13
                                                    United States District Judge

14

15

16

17

18

19

20

21

22

23
     Jennifer Paulson Stalking Protection Order Act, RCW 7.92.010 et seq., the request is DENIED. The
24   procedures for filing and supporting a petition for a protection order are set forth in the statute. Relief is
     not available here because the state courts have original jurisdiction over such matters (RCW 7.92.050),
25
     a petition for relief must be filed as a separate, stand-alone civil case (RCW7.92.030(2)), and the
26   allegation that defendant is seeking public records is not cyberstalking conduct for purposes of the Act
     (RCW 7.92.030)(1) and RCW 9.61.260).
27
     ORDER LIMITING DEFENDANTS’
28   WITNESSES AND EXHIBITS - 2
